DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/081,180 filed 08/30/2018
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s specification discloses a tongue tab but fails to support or show a gripping tab. Appropriate action is required.

Claims 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to which elements Applicant refers as the latching elements. This limitation has not been found in neither the provided specification nor drawings. Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20, 22, 23, 31 and 35 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Vanderstraeten (US 2016/0000246).

14: Vanderstraeten discloses a can lid 2, the can lid comprising:

an opening region in the form of a tongue tab 3 that is provided in metallic lid material 2 of a lid surface [0002];

a two-armed lever member 4 intended for opening this opening region, the two-armed lever member being firmly connected to the lid material in the opening region, and the two-armed lever member being configured to serve for an upward pivoting of the tongue tab during the opening procedure ([0002], [0048]),

a substantially ring-shaped molded plastic part 80, with the substantially ring-shaped molded plastic part being fastened to a lower side of the lid surface while surrounding the opening region to form an opening that can be sealingly closed again ([0051]; fig. 3a,b); and

a plastic stopper part 6, the plastic stopper part being firmly connected to the lower side of the tongue tab, the tongue tab being able to be pivotably opened during the opening procedure and the plastic stopper part sealingly engaging into the molded part [0048].

15: Vanderstraeten discloses the can lid in accordance with claim 14, wherein the can lid is configured for use with beverage cans (abstract).

16: Vanderstraeten discloses the can lid in accordance with claim 14, wherein the peripheral contour of the tongue tab is disposed in the region of the molded part at a predefinable spacing from the stopper part (fig. 5).

17: Vanderstraeten discloses the can lid in accordance with claim 14, wherein the opening region is bounded by a material weakening [0002].

18: Vanderstraeten discloses the can lid in accordance with claim 14, wherein the two-armed lever member is firmly connected to the lid material in the opening region via one of a rivet connection and a weld connection [0052].

19: Vanderstraeten discloses the can lid in accordance with claim 14, wherein the stopper part is configured as a hollow stopper having a concave base wall and can be coupled to the molded part receiving it via a snap-in connection (fig. 3a).

20. Vanderstraeten discloses the can lid in accordance with claim 14, wherein the molded part 80 and the stopper part 6 are sealingly connected to the lid material via a sealing layer ([0048], [0052]).

22: Vanderstraten discloses the can lid in accordance with claim 20, wherein the ring-shaped molded part 80 has a nose 81 that is associated with the region 81a of the tongue tab end and whose end region is fixedly connected to the lid material via the sealing layer [0052].

23: Vanderstraeten discloses the can lid in accordance with claim 14, wherein the molded part and the stopper part comprise an injection molded part connected via a flexible, separable tab 10a [0054].


31: Vanderstreten discloses the can lid in accordance with claim 14, wherein stabilizing beads are formed in the pivot bearing region of the lid surface to hold back the tongue tab bearing the stopper part [0048].

35: Vanderstreten discloses the can lid in accordance with claim 14, further comprising a can connected to the can lid via a beaded rim [0019].


Allowable Subject Matter
Claims 21, 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36 and 37 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735    


/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735